For Immediate Release Contacts: Courtney Guertin, Public Relations Specialist 401-457-9501 courtney.guertin@lintv.com LIN TV Acquires Red McCombs Media Acquisition of Online Advertising and Media Services Company Advances LIN TV’s Transformation into Digital Media Company PROVIDENCE, October 6, 2009 – LIN TV Corp. (NYSE: TVL), a local television and digital media company, today announced the acquisition of Red McCombs Media, LP (“RM Media”), an online advertising and media services company based in Austin, Texas. The acquisition significantly expands LIN TV’s local multi-platform offerings by providing national advertising and enhanced services, including targeted display, rich media, video advertising, custom-built vertical channels, search engine marketing, search engine optimization, and mobile marketing. “RM Media advances LIN’s transformation from a local broadcaster to a digital media company with a national footprint,” said LIN TV’s President and Chief Executive Officer Vincent Sadusky. “RM Mediawas founded by innovative and entrepreneurial leaders who have a clear understanding of new media engagement and a first-to-market advantage.” "This is an exciting opportunity for RM Media and our clients," said Jon Flatt, President of RM Media. "RM Media’s foundation for success is, and will continue to be, providing unparalleled client service and achieving measurable results for our clients.As part of LIN TV's digital media strategy, we will be able to benefit from important synergies and have greater resources for growth, enhanced service and innovation." RM Media was founded in 2004 by Internet entrepreneur Jon Flatt who joined forces with business and media leader Red McCombs in 2005. Today, RM Media connects targeted audiences with advertisers and publishers based on demographic, psychographic and consumer behaviors to enhance branding and maximize client return on investment. RM Media’s unique technology, new product innovation and customized online advertising solutions deliver measurable results to local, regional and national clients including several Fortune 500 companies. In August 2009, Inc. magazine announced that RM Media, for the second year in a row, was among the Inc. 5,000 fastest-growing private companies in the nation with three year sales growth of 230.6%.1 LIN TV's acquisition of RM Media will further diversify and augment the Company’s digital marketing and sales business, as well as providing new opportunities for growth.
